Citation Nr: 0117676	
Decision Date: 07/03/01    Archive Date: 07/05/01

DOCKET NO.  96-35 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for a right ankle 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for a right knee 
disability, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased evaluation for a left knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1970 to 
January 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1996 rating decision by the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted a 10 percent evaluation 
for both the right and left knees effective January 17, 1996 
and continued the 10 percent evaluation for the veteran's 
right ankle disability.  In May 2001, the veteran testified 
at a hearing before a Member of the Board of Veterans' 
Appeals.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

During the veteran's May 2001 hearing, the veteran testified 
that since his last examination in March 1998 his bilateral 
knee and right ankle disabilities have worsened.  Therefore, 
further development of the medical record is necessary with 
regard to these issues.

Furthermore, during the pendency of the veteran's appeal but 
after the case was forwarded to the Board, the President 
signed the "Veterans Claims Assistance Act of 2000," Pub. 
L. No. 106-475 (2000) (to be codified at 38 U.S.C. §§ 5100-
5103A, 5106-7, 5126) (VCAA), which substantially modified the 
circumstances under which VA's duty to assist claimants 
applies, and how that duty is to be discharged.  This 
liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  The VCAA also requires VA 
to provide a medical examination when such an examination is 
necessary to make a decision on the claim. 

In an opinion issued by the VA's Office of the General 
Counsel, it was determined that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003 and 5257.  See VAOPGCPREC 23-97 (July 
1, 1997). In a subsequent opinion issued by the General 
Counsel, it was determined that for a knee disability rated 
under Diagnostic Code 5257 to warrant a separate rating for 
arthritis based on x-ray findings and limitation of motion, 
the knee disability need not be compensable but must at least 
meet the criteria for a zero-percent rating.  It was also 
determined that a separate rating for arthritis could be 
based on x-ray findings and painful motion under 38 C.F.R. § 
4.59.  See VAOPGCPREC 09-98 (August 14, 1998).

Therefore when the RO rates the veteran's right and left knee 
disabilities, the RO must determine whether the veteran is 
entitled to separate ratings for arthritis and instability of 
the either knee.

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all relevant 
private and VA treatment records that 
have not already been made part of the 
claims folder.

2.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected right and left knee 
disabilities.  The examiner should 
provide diagnoses of all disorders of the 
veteran's right and left knees.  Such 
tests as the examining physician deems 
appropriate should be performed to 
include x-rays.  These tests should 
include a complete test of the range of 
motion of the veteran's right and left 
knees.  The examination report should 
include responses to the following 
medical questions:

a. What is the range of motion of the 
veteran's right knee in terms of flexion 
and extension?

b. What is the range of motion of the 
veteran's left knee in terms of flexion 
and extension?

c. Does the veteran have subluxation or 
lateral instability of the right knee, 
and if he does, can such subluxation or 
lateral instability be described as 
slight, moderate, or severe?

d. Does the veteran have subluxation or 
lateral instability of the left knee, and 
if he does, can such subluxation or 
lateral instability be described as 
slight, moderate, or severe?

e. Does the veteran have arthritis of the 
right knee?

f. Does the veteran have arthritis of the 
left knee?

g. Does the veteran's right knee exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

h. Does the veteran's left knee exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

i. Does pain significantly limit 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

j. Does pain significantly limit 
functional ability during flare-ups or 
when the left knee is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.

3.  The appellant should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected right ankle disability.  The 
examiner should provide diagnoses of all 
disorders of the veteran's right ankle.  
Such tests as the examining physician 
deems appropriate should be performed.  
These tests should include a complete 
test of the range of motion of the 
veteran's right ankle.  The examination 
report should include responses to the 
following medical questions:

a. What is the range of motion of the 
veteran's right ankle?

b. Does the veteran have arthritis of the 
right ankle?

c. Does the veteran's right ankle exhibit 
weakened movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to these symptoms)?

d. Does pain significantly limit 
functional ability during flare-ups or 
when the right knee is used repeatedly 
over a period of time (these 
determinations should also, if feasible, 
be portrayed in terms of the degree of 
additional range of motion loss due to 
pain on use or during flare-ups)?

e. If the examiner determines that, it is 
not feasible to respond to any of the 
above items, the examiner should identify 
specifically the items to which it is not 
feasible to respond.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

5.  Thereafter, the RO should review the 
claims file to ensure that all the above 
requested development has been completed 
in full.  In particular, the RO should 
ensure that any requested examination(s) 
and range of motion testings are in 
compliance with the Board's remand and if 
they are not, the RO should implement 
corrective procedures.

6.  The RO should again review the 
record.  If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




